Citation Nr: 0120450	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  96-31 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1947 to 
October 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims.  The record reflects that the veteran 
perfected a timely appeal regarding this decision.

In a June 2000 decision, the Board denied the veteran's 
claims of entitlement to service connection for a neck 
disorder, a left shoulder disorder, and a right shoulder 
disorder.  The veteran subsequently filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  While the case was pending at the Court, the VA 
Office of General Counsel and the veteran's attorney filed a 
joint motion for remand, requesting that the Court vacate the 
Board's June 2000 decision and remand the case for further 
development and readjudication.  In December 2000, the Court 
granted the joint motion, vacated the Board's June 2000 
decision, and remanded the case to the Board for compliance 
with directives that were specified in the joint motion.


REMAND

The veteran is seeking entitlement to service connection for 
a neck disorder, a left shoulder disorder, and a right 
shoulder disorder.  He contends that he sustained injuries to 
his neck and shoulders when he was involved in a truck 
accident while on active duty.  He has stated that he was 
riding inside the truck when it overturned, causing him to be 
pinned down across his neck and shoulders.  

As noted above, the veteran's claims were denied by the Board 
in a June 2000 decision.  In that decision, the Board 
accepted the veteran's reports of having been in a truck 
accident in service because it reportedly occurred during a 
combat situation.  Because the record showed that the veteran 
had indeed served in combat during service, and because there 
was no reason to doubt his description of this event, the 
Board concluded that it was required under the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) to accept his description 
of the accident as fact.  The Board further concluded, 
however, that there was no competent evidence of a current 
right shoulder disorder, and no competent evidence linking 
that claimed disorder to service.  For this reason, the Board 
found that the veteran's claim of entitlement to service 
connection for a right shoulder disorder was not well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81-2 (1990); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

With respect to the veteran's claims for a neck disorder and 
a left shoulder disorder, the Board found that these claims 
were well grounded based upon a September 1997 statement from 
a private physician, Dr. Q., in which the physician concluded 
that the veteran's claimed neck and left shoulder complaints 
were "emphatically and undeniably" the results of injuries 
sustained during the in-service truck accident.  The Board 
denied these claims on the merits, however, because it 
determined that the opinion of Dr. Q. had insufficient 
probative value.  Because there was no other competent 
medical evidence linking the claimed disabilities to the 
reported accident, the Board concluded that the preponderance 
of the evidence was against a grant of service connection for 
these disabilities.

The Board's June 2000 decision was subsequently vacated by 
the Court, pursuant to a joint motion for remand filed by the 
VA Office of the General Counsel and the veteran's attorney.  
The joint motion notes that, during the pendency of the 
veteran's appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  This statute repealed the 
requirement that a claim be well grounded, and contains new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO.  
This law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA § 7(a), 
114 Stat. 2096, 2099-2100 (2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The aforementioned joint motion states that, because the 
veteran's claim for a right shoulder disorder was 
specifically denied on the basis that it was not well 
grounded, a remand was required, so that the Board could 
readjudicate the veteran's claim pursuant to the new 
legislation.  With respect to the veteran's claims for a left 
shoulder disorder and a neck disorder, the joint motion 
indicates that a remand of these issues was warranted as 
well, so that the Board could provide the veteran with a VA 
examination to ascertain the nature and etiology of these 
disabilities.

In accordance with the instructions contained in the joint 
motion, the Board has reviewed the veteran's right shoulder 
claim pursuant to the new legislation.  For the reasons and 
bases set forth below, the Board the finds that additional 
evidentiary development is required under the VCAA before 
this claim can be readjudicated.

The record reflects that, in September 1994, the RO issued 
letters to a number of physicians identified by the veteran 
as having treated him for his claimed disabilities.  In these 
letters, the RO requested that the physicians submit all 
available treatment records pertaining to the veteran.  
Although several of these physicians did submit the requested 
records, it appears that two of the physicians, Drs. R.N. and 
J.S., did not.  There is no indication that either of these 
physicians ever responded to the RO's letters, and no 
indication that any follow-up attempts were made by the RO to 
contact them.

The VCAA requires VA to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  See 
VCAA § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).  We recognize that the RO has made a 
laudable effort to fully develop these claims; however, it is 
clear that Congress, in this new legislation, has signaled 
that further efforts must be undertaken.  In light of these 
provisions, the Board believes that it would appropriate for 
the RO to make a further attempt to obtain the veteran's 
treatment records from Drs. R.N. and J.S.  

While this case is in remand status, the Board finds that the 
RO should also ensure that the veteran is notified of the 
type of information, and any medical or lay evidence, not 
previously provided to VA that would best serve to 
substantiate his claims.  Pub. L. No. 106-475 § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  As part of this notice, the RO should 
specifically request that the veteran identify any additional 
medical care providers who may have treated him for his 
claimed disorders.  After securing any necessary releases, 
the RO should obtain copies of any additional treatment 
records referred to by the veteran which have not been 
previously obtained. 

Once the aforementioned development has been completed to the 
extent possible, the RO should schedule the veteran for a VA 
medical examination in order to ascertain the nature and 
etiology of his claimed neck and left shoulder disorders.  
The examiner should be asked to discuss any pertinent medical 
opinions which have previously been rendered in this case.  
The examiner should also be asked to offer an opinion as to 
the diagnosis and etiology pertaining to his claimed right 
shoulder disorder.

The Board notes that the veteran's attorney has recently 
expressed some concern over the notion of obtaining a VA 
examination in regard to the veteran's neck and left shoulder 
disorders.  Specifically, in a statement submitted in 
September 2001, the attorney argues that because Dr. Q.'s 
favorable medical opinion is already of record, the Board 
could only be remanding for a medical opinion with respect to 
these disabilities if it was seeking to obtain medical 
evidence negative to the veteran's claim.  The Board wishes 
to state emphatically that this is not the case.  As 
discussed in detail above, the Board was specifically 
instructed to obtain such an examination in the joint motion, 
which was signed by the veteran's attorney.  Because this 
motion was granted by the Court, these instructions represent 
a mandate of the Court under Rule 41(b) of the Court's Rules 
of Practice and Procedure, and must be complied with by the 
Board.  Thus, the Board is required by law obtain the 
examination in question.  


Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran and his 
attorney and inform them of the type of 
additional evidence that would best serve to 
substantiate his claims.  As part of this 
notice, the RO should specifically request that 
the veteran provide the names and addresses of 
any health care providers who may possess 
additional records pertinent to his claims 
which are not presently part of his VA claims 
folder.  With any necessary authorization from 
the veteran, the RO should attempt to obtain 
copies of any pertinent treatment records 
identified by the veteran in response to this 
request which have not been previously secured.  
In particular, the RO should make another 
attempt to obtain copies of the treatment 
records from Drs. R.N. and J.S.

2.  The veteran should be scheduled for a VA 
medical examination in order to determine the 
nature and etiology of his claimed neck 
disorder and shoulder disorders.  All indicated 
tests and studies deemed necessary by the 
examiner should be accomplished.  The claims 
folder, to include this Remand, must be made 
available for review by the examiner prior to 
the examination.  The examiner should be asked 
to thoroughly review the veteran's medical 
history and to provide an opinion as to the 
diagnoses and etiology of his claimed 
disabilities.  In particular, the examiner 
should offer an opinion as to whether it is at 
least as likely as not that the veteran's 
claimed neck and/or shoulder disorders are 
related to any incident of service, to include 
the in-service truck accident described by the 
veteran.  The examiner should explain the 
medical findings and principles which support 
his or her conclusions.  The examiner should 
discuss any pertinent medical opinions which 
have previously been rendered in this case, 
expressing agreement or disagreement therewith 
and giving reasons for such agreement or 
disagreement. 

3.  Following completion of the foregoing, the 
RO should review the claims folder and ensure 
that all developmental and notification actions 
required by VCAA have been completed in full.  
Thereafter, the RO should readjudicate the 
veteran's claims of entitlement to service 
connection for a neck disorder, a left shoulder 
disorder, and a right shoulder disorder.  If 
the benefits sought on appeal remain denied, 
the veteran and his attorney should be 
furnished with copies of a Supplemental 
Statement of the Case and given an opportunity 
to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


